ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this "Agreement") dated as of April 30, 2020 (the
“Effective Date”), is entered into by and among Rocky Mountain Productions,
Inc., a Nevada corporation, ("Purchaser"), and RAW PHARMA, LLC, a Utah limited
liability company and Jesse McMullin (collectively “Seller”).

Whereas, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, all of Seller’s assets relating to and used in Seller’s business
(the “Business”), upon the terms and subject to the conditions of this
Agreement.

Now, Therefore, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:







I.

 

PURCHASE AND SALE OF ACQUIRED ASSETS

 

Purchase and Sale. (a) On the terms and subject to the conditions of this
Agreement, at the Closing, Seller shall sell, assign, transfer, convey and
deliver to Purchaser, and Purchaser shall purchase from Seller, all the right,
title and interest of Seller in, to and under the Acquired Assets (as
hereinafter defined), for a total purchase price (the “Purchase Price”) to be
paid as follows:

 

a.$250,000 in cash, to be paid to Seller on or before August 15, 2020, an
additional $500,000 in cash on or before November 30, 2020, and in addition to
the above, $750,000 in 8 consecutive monthly installments of $85,000 each,
beginning May 8, 2020, then June 15, 2020, then a like payment on the 15th day
of each month thereafter, with a final 9th payment on January 15, 2021 being
$70,000. The remaining $250,000 shall be paid on or before March 1, 2021.

 

b.27,000,000 shares of validly issued, fully paid, non-assessable shares of
Rocky Mountain High Brands, Inc.’s common stock to be issued on the effective
date of the asset purchase. Rocky Mountain High Brands, Inc. is traded on the
OTC Markets as RMHB. These shares shall be restricted shares under Rule 144 of
the Securities Act and shall be subject thereto. The shares shall be valued
using the closing share price for the Purchaser’s common stock on the effective
date of the asset sale. The shares shall be issued to individuals or entities in
accordance with written instructions by Jesse McMullin to be delivered to David
M. Seeberger on or before close of business May 4, 2020.

 

c.Purchaser’s assumption of and refinancing in Purchaser’s name or paying off,
on or before December 31, 2020 of Seller’s Chase Bank loans or debts, as
directed by Seller, on the equipment, with an approximate payoff of $1,007,000.
Beginning on June 15, 2020, Purchaser shall pay to Seller $20,000.00 per month
for leasing said equipment from Seller and such payments shall immediately cease
upon the refinance or payoff of said Chase Bank loan. Seller shall receive all
depreciation associated with and/or attributed to the equipment. Purchaser shall
not sell, assign, or otherwise transfer any of the Acquired Assets without prior
written permission of Seller, until the entire Purchase Price is paid in full to
Seller.

 

  

 

 



d.Purchaser’s assumption, or re-leasing, of Raw Pharma Capital, LLC’s sublease
agreement for the premises located at 1000 Shiloh Rd., Suite 200, Plano Texas,
and assumption of the leases currently in place for the operation of the
Business, including but not limited to CO2, gas (for forklifts), and such.

 

e.Until the entire Purchase Price is paid in full, and all other obligations of
this Agreement have been satisfied, Purchaser grants unto Seller, and Seller
retains, a first priority security interest of all assets of Purchaser.
Purchaser authorizes the filing of financing statements necessary to perfect
Seller's security interest, and Purchaser shall otherwise cooperate with Seller
on any steps necessary to perfect Seller’s security interest.

f.Until the entire Purchase Price is paid in full, and all other obligations of
this Agreement have been satisfied, the assets currently located at 1000 Shiloh
Rd Suite 150 and 200 Plano Texas will not be relocated or removed without the
written consent of Seller, and if Purchaser fails to timely cure a default after
notice, seller may access said assets at sellers sole discretion. Purchaser will
not challenge such access if Purchaser does not cure, and such access by Seller
shall not be trespassing.

g.Purchaser shall employ Mark Clark and Paul Dawson for not less than three
months at a gross salary of $10,000.00 per month each, with the salary of Mark
Clark to be “against commissions” of the greater of 5% of his monthly gross
sales, or $10,000 per month; whatever is produced/charged by Purchaser (the
“Transaction”) for which Mark Clark is involved with any work product for the
completion of a customer’s order, then 5% of that Transaction will be credited
to the aggregate of Mark Clark’s production for that month. Mark Clark and Paul
Dawson will be issued 100,000 shares each of validly issued, fully paid,
non-assessable shares of Rocky Mountain High Brands, Inc.’s common stock to be
issued on the effective date of the asset purchase. Rocky Mountain High Brands,
Inc. is traded on the OTC Markets as RMHB. These shares shall be restricted
shares under Rule 144 of the Securities Act and shall be subject thereto. The
shares shall be valued using the closing share price for the Purchaser’s common
stock on the effective date of the asset sale.

 

I.1.The purchase and sale of the Acquired Assets is referred to in this
Agreement as the “Acquisition.” THIS IS AN ASSET PURCHASE ONLY AND NO
LIABILITIES OF SELLER ARE BEING ASSUMED BY PURCHASER.

I.2. Acquired Assets.

(a)                The term “Acquired Assets” means all of the assets of Seller
of any nature whatsoever, including but not limited to the following assets of
Seller:

(i)All of those assets set forth in Exhibit “A” attached hereto;

(ii)       All procedures relating to the operation of the Business;

(iii) All general intangibles relating or associated with the operation of the
Business; and

(iv)       All goodwill generated by, and associated with, the Business.



 2 

 

 









II.

 

THE CLOSING

 

II.1. Closing Date. The closing of the Acquisition (the “Closing”) shall take
place on or before April 30, 2020, or at such other date as may be agreed upon
in writing by Seller and Purchaser. The date on which the Closing occurs is
referred to in this Agreement as the “Closing Date”. The Closing may also be
effectuated with the exchange of closing documents by facsimile or electronic
mail and delivery of Purchaser’s shares.

II.2. Transactions To Be Effected at the Closing. At the Closing:

(a)                Seller shall execute and deliver, if appropriate, to
Purchaser the following:

(i)A Bill of Sale and Assignment in the form attached hereto as Exhibit “B”;

(ii)        such other documents as Purchaser or its counsel may reasonably
request to demonstrate satisfaction of the conditions and compliance with the
covenants set forth in this Agreement.

(b)               Purchaser shall deliver to Seller the following:

(i)the Purchase Price as described in Section 1.1 hereof;

(ii)        such other documents as Seller or its counsel may reasonably request
to demonstrate satisfaction of the conditions and compliance with the covenants
set forth in this Agreement. 

III.

 







REPRESENTATIONS AND WARRANTIES 

Seller represents and warrants to Purchaser as follows:

III.1. Organization, Standing and Power. Seller is a Utah limited liability
company, duly organized, validly existing and in good standing under the laws of
the State of Utah and has full corporate power and authority and possesses all
governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to carry on the Business as presently conducted.

III.2. Authority; Execution and Delivery; Enforceability. Seller has full power
and authority to execute this Agreement and to consummate the Acquisition and
the other transactions contemplated hereby. The execution and delivery by Seller
of this Agreement and the consummation by Seller of the Acquisition and the
other transactions contemplated hereby and thereby have been duly authorized by
all necessary action by Seller's shareholders. This Agreement constitutes a
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms.

 3 

 

 

III.3. No Conflicts; Consents. To Seller's knowledge, the execution and delivery
by Seller of this Agreement do not (a) conflict with, (b) result in any
violation of or default under, (c) give rise to (i) a right of termination,
cancellation or acceleration of any obligation under, (ii) a loss of a material
benefit under or (iii) increased, additional, accelerated or guaranteed rights
or entitlements of any person under, or (d) result in the creation of any Lien
upon any of the properties or assets of Seller under any provision of the
certificate or articles of incorporation and by-laws of Seller. No consent,
approval, license, permit, order or authorization (“Consent”) of, or
registration, declaration or filing with, any third party or any Federal, state,
local or foreign government or any court of competent jurisdiction,
administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign (a “Governmental Entity”) is required to be
obtained or made by or with respect to Seller in connection with the execution,
delivery and performance of this Agreement or the consummation of the
Acquisition.

III.4. Sufficiency of Acquired Assets. The Acquired Assets constitute all of the
assets that are employed by Seller in connection with the Business. The Acquired
Assets are sufficient for the conduct of the Business immediately following the
Closing in substantially the same manner as currently conducted.

III.5. Proceedings. There are no pending suits, actions or proceedings
(collectively, “Proceedings” and each, a “Proceeding”) or claims arising out of
the conduct of the Business or against or affecting any Acquired Asset. Seller
is not a party or subject to or in default under any judgment applicable to the
conduct of the Business or any Acquired Asset. There is not any Proceeding or
claim by Seller pending, or which Seller intends to initiate, against any other
Person arising out of the conduct of the Business. To the knowledge of Seller,
there is no pending or threatened investigation of or affecting the conduct of
the Business or any Acquired Asset.

III.6. Absence of Changes or Events. Seller has caused the Business to be
conducted in the ordinary course and in substantially the same manner as
previously conducted and has made all reasonable efforts consistent with past
practices to preserve the relationships of the Business with customers,
suppliers and others with whom the Business deals.

III.7. Compliance with Applicable Laws. Seller has not received any written or
oral communication from a Governmental Entity that alleges that the Business is
not in compliance in any material respect with any applicable laws, regulations,
ordinances and the like (“Applicable Laws”). Seller has not received any written
notice that any investigation or review by any Governmental Entity with respect
to any Acquired Asset or the Business is pending or that any such investigation
or review is contemplated.

III.8. Effect of Transaction. No vendor, customer, supplier, employee, client,
creditor, or other person having a business relationship with the Business has
informed Seller that such person intends to change such relationship because of
the Acquisition or the consummation of any other transaction contemplated
hereby.

III.9. Disclosure. No representation or warranty of Seller contained in this
Agreement, and no statement contained in any document, certificate, Exhibit or
Schedule furnished or to be furnished by or on behalf of Seller to Purchaser or
any of Purchaser’s representatives pursuant to this Agreement, contains or will
contain any untrue statement of a material fact, or omits or will omit to state
any material fact necessary, in light of the circumstances under which it was or
will be made, in order to make the statements herein or therein not misleading
or necessary in order to fully and fairly provide the information required to be
provided in any such document, certificate, Exhibit or Schedule.

 4 

 

 

Purchaser represents and warrants to Seller as follows:

III.10. Organization, Standing and Power. Purchaser is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
organized and has full corporate power and authority and possesses all
governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to carry on its business as presently conducted.

III.11.Authority; Execution and Delivery; Enforceability. Purchaser has full
power and authority to execute this Agreement and to consummate the Acquisition
and the other transactions contemplated hereby and thereby. The execution and
delivery by Purchaser of this Agreement and the consummation by Purchaser of the
Acquisition and the other transactions contemplated hereby and thereby will on
or before the Closing Date, be duly authorized by all necessary corporate
action. Purchaser has duly executed and delivered this Agreement, and this
Agreement constitutes, the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms.

III.12. No Conflicts; Consents. The execution and delivery by Purchaser of this
Agreement do not conflict with any contract to which Purchaser is a party. No
consent of or registration, declaration or filing with any third party or any
Governmental Entity is required to be obtained or made by or with respect to
Purchaser in connection with the execution, delivery and performance of this
Agreement or the consummation of the Acquisition or the other transactions
contemplated hereby and thereby.

III.13. No Superior Liens. As of the date of this Agreement, and as of the
Closing Date, there do not exist any prior liens or security interests to which
Seller's security interest (provided for in Article I(e)) would be or become
subordinate.

IV.



COVENANTS

 

IV.1. Covenants of Seller Relating to Conduct of Business.

(a)                Except as otherwise expressly permitted by the terms of this
Agreement, from the date hereof to the Closing, Seller shall conduct the
Business in the ordinary course in substantially the same manner as presently
conducted and shall make all reasonable efforts consistent with past practices
to preserve the relationships of the Business with all vendors, customers,
suppliers and other persons with whom the Business deals. Prior to the Closing,
Seller shall not take any action that would, or that could reasonably be
expected to, result in any of the conditions to the purchase and sale of the
Acquired Assets set forth herein not being satisfied. In addition, prior to the
Closing and except as otherwise expressly permitted by the terms of this
Agreement, Seller shall not take any significant action or make any significant
decision with respect to the Business without the prior written consent of
Purchaser.

 5 

 

 

IV.2. Reasonable Efforts.

(a)                On the terms and subject to the conditions of this Agreement,
each party shall use its reasonable efforts to cause the Closing to occur as
provided in Section 2.1 as soon as practicable following the satisfaction or
waiver of the conditions precedent set forth herein, including taking all
reasonable actions necessary to comply promptly with all legal requirements that
may be imposed on it with respect to the Closing.

IV.3. Post-Closing Cooperation.

(a)                Purchaser and Seller shall cooperate with each other, and
shall cause their officers, employees, agents, auditors and representatives to
cooperate with each other after the Closing to ensure the orderly transition of
the Business from Seller to Purchaser and to minimize any disruption to the
Business that might result from the transactions contemplated hereby. After the
Closing, upon reasonable written notice, Purchaser and Seller shall furnish or
cause to be furnished to each other and their employees, counsel, auditors and
representatives access, during normal business hours, to such information and
assistance (to the extent within the control of such party) relating to the
Business as is reasonably necessary for financial reporting and accounting
matters.

Section 4.5 Further Assurances. From time to time, as and when requested by any
party, each party, without expense to such party, shall execute and deliver, or
cause to be executed and delivered, all such documents and instruments and shall
take, or cause to be taken, all such further or other actions, as such other
party may reasonably deem necessary or desirable to consummate the transactions
contemplated by this Agreement, including, in the case of Seller, executing and
delivering to Purchaser such assignments, deeds, bills of sale, consents and
other instruments as Purchaser or its counsel may reasonably request as
necessary or desirable for such purpose.

V.



CONDITIONS PRECEDENT



V.1. Conditions to Obligations of Purchaser. The obligation of Purchaser to
complete the Acquisition is subject to the satisfaction (or waiver by Purchaser)
on or prior to the Closing Date of the following conditions:

(a)                Representations and Warranties. The representations and
warranties of Seller made in this Agreement shall be true and correct.

(b)               Performance of Obligations of Seller. Seller shall have
performed or complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied with by Seller
by the time of the Closing.

 6 

 

 

(c)                Absence of Proceedings. There shall not be pending or
threatened by any Governmental Entity any Proceedings (or by any other person
any Proceedings that has a reasonable likelihood of success), challenging or
seeking in any respect to restrain or prohibit the Acquisition or any other
transaction contemplated by this Agreement.

(d)               Consents. Seller shall have received written consents from all
persons necessary or appropriate to effect the Acquisition.

V.2. Conditions to the Obligations of Seller. The obligation of Seller to
complete the Acquisition is subject to the satisfaction (or waiver by Seller) on
or prior to the Closing Date of the following conditions:

(a)                Representations and Warranties. The representations and
warranties of Purchaser made in this Agreement shall be true and correct.

(b)               Performance of Obligations of Purchaser. Purchaser shall have
performed or complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied with by
Purchaser by the time of the Closing.

VI.


TERMINATION, AMENDMENT AND WAIVER

 

VI.1. Termination.

(a)                Notwithstanding anything to the contrary in this Agreement,
this Agreement may be terminated and the Acquisition and the other transactions
contemplated by this Agreement abandoned at any time prior to the Closing Date:

(i)by mutual written consent of Purchaser and Seller;

(ii)by Seller if (i) Purchaser breaches or fails to perform or comply with any
of its material covenants or agreements contained herein, or breaches its
representations and warranties in any material respect, (ii) Seller has notified
Purchaser in writing of the breach, and (iii) the breach is incapable of being
cured or has continued without cure for a period of ten calendar (10) days after
the notice of breach.

VI.2. Effect of Termination. If this Agreement is terminated and the
transactions contemplated hereby are abandoned as described herein, this
Agreement shall become null and void and of no further force and effect.

VI.3. Amendments and Waivers. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.

 7 

 

 

VII.


INDEMNIFICATION



VII.1. Indemnification by Seller. Seller shall indemnify Purchaser and its
affiliates and each of their respective officers, directors, partners, members,
managers, employees, stockholders, agents and representatives against, and hold
them harmless from, any loss, liability, obligations, claim, damage or expense
(including reasonable legal fees and expenses) (“Losses”), as incurred (payable
within thirty (30) days after receipt of a written request), for or on account
of, or arising from or in connection with or otherwise in respect of:

(a)                any breach of any representation or warranty of Seller that
survives the Closing contained in this Agreement; or

(b)               any breach of any covenant of Seller contained in this
Agreement.

VII.2. Indemnification by Purchaser. Purchaser shall indemnify Seller and its
officers, directors, shareholders, employees, agents and representatives
against, and agrees to hold them harmless from, any Losses, as incurred (payable
promptly upon written request), for or on account of, or arising from or in
connection with or otherwise with respect of:

(a)                any breach of any representation, warranty of Purchaser
contained in this Agreement; or

(b)               any breach of any covenant of Purchaser contained in this
Agreement.

(c)                any claims of James Gang, Eagle Manufacturing Solutions,
Inc., Eagle Processing & Distribution, Inc. or any other entity related to any
of the foregoing.

VIII.


GENERAL PROVISIONS

 



VIII.1. Assignment. This Agreement and the rights and obligations hereunder
shall not be assignable or transferable by Seller without the prior written
consent of Purchaser. Purchaser may assign this Agreement to an entity
controlled by Purchaser by providing written notice to Seller.

VIII.2. No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the parties hereto and their permitted assigns and nothing herein expressed or
implied shall give or be construed to give to any person, other than the parties
hereto and such assigns, any legal or equitable rights hereunder.

VIII.3. Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
reputable overnight courier service and shall be deemed given when so delivered
by hand or facsimile, or if mailed, three days after mailing (one business day
in the case of express mail or overnight courier service), as follows:

 8 

 

 

To the Seller:

 

Raw Pharma,LLC 1000 Shiloh Rd. Plano TX 75074  

 

 

To the Purchaser:

 

Rocky Mountain Productions, Inc. Attn: David M. Seeberger 9101 LBJ Freeway,
Suite 200 Dallas, TX 75243

 



 

VIII.4. Interpretation; Exhibits and Schedules; Certain Definitions.

(a)                The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. All Exhibits and Schedules annexed hereto or referred to herein
are hereby incorporated in and made a part of this Agreement as if set forth in
full herein. Any capitalized terms used in any Schedule or Exhibit but not
otherwise defined therein, shall have the meaning as defined in this Agreement.
When a reference is made in this Agreement to a Section, Exhibit or Schedule,
such reference shall be to a Section of, or an Exhibit or Schedule to, this
Agreement unless otherwise indicated.

(b)               For all purposes hereof:

“affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person, and, in the case of Seller, shall be
deemed to include the shareholders of Seller.

“including” means including, without limitation.

“person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.

VIII.5. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other parties.

 9 

 

 

VIII.6. Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to such
subject matter. No party shall be liable or bound to any other party in any
manner by any representations, warranties or covenants relating to such subject
matter except as specifically set forth herein.

VIII.7. Severability. If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other persons or
circumstances.

VIII.8. Consent to Jurisdiction. Purchaser and Seller irrevocably submit to the
exclusive jurisdiction of the courts of the State of Texas, County of Collin,
for the purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby.

VIII.9. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas applicable to agreements
made and to be performed entirely within such State, without regard to the
conflicts of law principles of such State.

Section 9.10 Seller’s Knowledge. For purposes of this Agreement, “Seller’s
knowledge” shall mean the actual knowledge, upon reasonable investigation or
inquiry, of the Seller.

Article VIIII

Pricing for Rhino Rush, 3GS, LLC or Rush Beverage

Section 1.0 Preferred Pricing. Rhino Rush 3GS, LLC or Rush Beverage (“Rush”)
will have much of its product made with Purchaser. Pricing for Rush’s products
will be as follows: Shot pricing: the greater of $.30 per finished individual
shot; or, ingredient and packaging materials, supplied by Purchaser, (from Rush
approved vendors) plus $.15 tolling, packed out as instructed by Rush, with a
3-pallet minimum. Can Pricing: the greater of $.37 per finished individual can;
or ingredient and packaging materials, supplied by Purchaser, (from Rush
approved vendors) plus $.11 tolling, packed out as instructed by Rush, with a
3-pallet minimum. (Example: ingredient cost $.07, Packaging costs $.05, tolling
costs $.11 for a total project cost of $.23 but the quoted price of $.37 is
greater, then Rush’s cost would be $.37). All finished goods will be delivered
to Rush no longer than twenty (20) calendar days from date purchase order is
sent electronically by Rush to Purchaser, and the payment for each purchase
order will be made within forty-five (45) days of products delivery. Payments
made after forty-five (45) days will begin accruing interest at a rate of
eighteen-percent (18%) per year.

 



 10 

 

 

Section 1.1 Product delivery. Finished cans or shots will be considered
“delivered” on the date that the completed order is ready for pick-up at
Purchaser’s warehouse. If there is storage space available at Purchaser’s
warehouse, then Rush may elect to have finished product stored at said warehouse
for a fee of $4 per pallet per month. Components, parts, ingredients, packaging
or otherwise for Rush’s products will be stored at no cost.

Section 2.0 Wholesale. Rush is currently working with a number of clients for
the wholesale of hand sanitizer. Rush will be allowed to continue contract
negotiations with: Target, Walmart, Costco, H-E-B, Kroger and other
distributors/customers unencumbered. Pricing will be mutually agreed upon on an
ongoing basis as needed, with all reasonable efforts being made by both parties
to work together for the best of Rush’s customer. When available, a 50/50 split
will be used as a standard where all revenue above Cost of Goods Sold (pricing
of components, shipping, and testing) will be split between Rush and Purchaser.

Section 3.0 Building Access. Rush or Seller will be granted unrestricted access
to any location where Rush’s ingredients, packaging, or finished product are
being stored as well as unrestricted access to 1000 Shiloh Rd Suite: 200 Plano
Texas. Rush may choose to occupy one (1) office in the 1000 Shiloh Rd Suite: 200
Plano, Texas address, and said office will be of Rush’s sole discretion.
Conference room may be used by Rush, should it not conflict with Purchaser.
Purchaser may choose to charge a rent for said Rush occupied office, however
rent will not to exceed $800.00 per month and payment is due to the Purchaser
the first Monday of each month.

 

(Signature page follows)

 11 

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed effective the date and
place first written above.

 

SELLER: RAW PHARMA, LLC

 

 

 

By: /s/ Jesse McMullin

Jesse McMullin - Member

 

 

 

PURCHASER: Rocky Mountain Productions, Inc.

 

 

 

By: /s/ Charles Smith

Charles Smith - C.E.O.

 



 12 

 

